PER CURIAM.
We affirm the judgment and sentence imposed following revocation of Appellant’s probation. Eanes v. State, 648 So.2d 174 (Fla. 1st DCA 1994) (on motion for certification); Bragg v. State, 644 So.2d 586 (Fla. 1st DCA 1994). We certify the following as a question of great public importance:
MUST A TRIAL COURT, UPON REVOCATION OF PROBATION FOLLOWING COMPLETION OF COMMUNITY CONTROL, CREDIT TIME PREVIOUSLY SERVED ON PROBATION AND COMMUNITY CONTROL TO ANY NEWLY IMPOSED TERM OF IMPRISONMENT AND PROBATION FOR THE SAME OFFENSE, SO THAT THE TOTAL PERIOD OF COMMUNITY CONTROL, PROBATION, AND IMPRISONMENT ALREADY SERVED AND TO BE SERVED DOES NOT EXCEED THE STATUTORY MAXIMUM FOR A SINGLE OFFENSE?
AFFIRMED.
BARFIELD, MINER and MICKLE, JJ., concur.